            Case 1:18-cr-00834-PAE Document 489
                                            493 Filed 06/03/20
                                                      06/05/20 Page 1 of 2




                                     SAPONE & PETRILLO, LLP
William S. Petrillo, Esq., Partner                                    Chase S. Ruddy, Esq., Senior Associate
Edward V. Sapone, Esq., Partner                                       Michael Vitaliano, Esq., Associate

      MANHATTAN                                                                 LONG ISLAND
 1 Penn Plaza, Suite 5315                                                1103 Stewart Avenue, Suite 200
New York, New York 10119                                                  Garden City, New York 11530
 Telephone: (212) 349-9000                                                 Telephone: (516) 678-2800
  Facsimile: (212) 349-9003                                                 Facsimile: (516) 977-1977
E-mail: ed@saponepetrillo.com                                           E-mail: william@saponepetrillo.com

                                                                                 June 3, 2020
Honorable Paul A. Engelmayer
United States District Court Judge
U.S. District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                                     Re:   United States v. Faheem Walter
                                           Docket No.: 18-CR-834

Dear Judge Engelmayer:

        I am CJA counsel to defendant Faheem Walter in the above-referenced case. I am in receipt
of the Court’s June 2, 2020 order denying Mr. Walter’s renewed motion for compassionate release.
I write to address one aspect of Mr. Walter’s May 14, 2020 letter, which was not addressed in the
Court’s order.

         According to Mr. Walter’s letter, he has been designated to the United States Penitentiary
in Hazelton, West Virginia, where he will no doubt be transferred sometime after the BOP’s
restrictions on inmate movement have been lifted. Such a placement would put him some 350
miles from New York City, hours away from even the closest airport. Mr. Walter maintains a very
real fear that such a designation will prevent him from seeing his family, especially his children,
for the duration of his term of imprisonment.

      The Court was cognizant of this issue at sentencing and recommended in Mr. Walter’s
judgment that he be designated to FCI Fort Dix or, failing that, a facility as close as possible to
New Jersey to facilitate family visits.

         In order to maintain Mr. Walter’s family ties, particularly those with his children, in our
May 28, 2020 letter in support of Mr. Walter’s renewed motion for compassionate release we
asked that the Court, if it was not inclined to grant Mr. Walter compassionate release, issue a
further recommendation that Mr. Walter be designated to a BOP facility that will allow him to
maintain essential family ties. We respectfully renew that request and ask that the Court endorse
this letter and urge the BOP to reconsider designating Mr. Walter to a facility where he will have
access to his family.


                                                     1
       Case 1:18-cr-00834-PAE Document 489
                                       493 Filed 06/03/20
                                                 06/05/20 Page 2 of 2



      As always, the Court’s consideration is greatly appreciated.


                                                                     Sincerely,

                                                                     /s/ Edward V. Sapone
                                                                     Edward V. Sapone, Esq.

Cc:   Michael Longyear, Esq.
      Assistant United States Attorney

      Jacob Warren, Esq.
      Assistant United States Attorney




      The Court renews its recommendation to the Bureau of Prisons that Mr. Walter be designated
      to a facility close to New Jersey, so as to facilitate family visits. The Clerk of Court is
      requested to terminate the motion at Dkt. No. 489.
                                                                   6/5/2020
                                             SO ORDERED.

                                                               
                                                          __________________________________
                                                                PAUL A. ENGELMAYER
                                                                United States District Judge




                                               2
